Citation Nr: 0725261	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  97-21 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of shell fragment wounds of the 
left arm involving Muscle Group VIII, currently evaluated 20 
percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected residuals of shell fragment wounds of the 
left arm involving Muscle Group VII, currently evaluated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.  
He was awarded the Purple Heart and the Combat Infantryman 
Badge.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania.  Original 
jurisdiction over this case now resides in the RO in 
Pittsburgh, Pennsylvania.

Procedural history

In a February 1946 VA rating decision, service connection was 
granted for residuals of shell fragment wounds of the left 
forearm.  A 20 percent disability rating was assigned.

In an August 1996 rating decision, an increased rating for 
service-connected residuals of shell fragment wounds was 
denied.  The veteran perfected an appeal of that denial.

The Board remanded this case in December 2000 for the purpose 
of providing the veteran with a personal hearing as he 
requested.  The veteran testified before a Hearing Officer at 
the RO in Pittsburgh, Pennsylvania, in April 2003, a 
transcript of which has been associated with the veteran's 
claims file.  In an April 2003 VA Form 9, the veteran 
requested a Travel Board hearing.  In a March 2004 statement, 
the veteran's representative withdrew the veteran's request 
for a Travel Board hearing.

Also in March 2004, a Deputy Vice Chairman of the Board 
granted a motion of the veteran's representative to advance 
the appeal on the Board's docket.  See 38 C.F.R. § 20.900(c) 
(2006).

In an April 2004 decision, the Board granted the veteran a 
combined 30 percent disability rating for his muscle group 
injuries, which included a 10 percent rating under Diagnostic 
Code 5307 for injury to Muscle Group VII and a 20 percent 
evaluation under Diagnostic Code 5308 for injury to Muscle 
Group VIII.  
The veteran appealed the Board's decision of the United 
States Court of Appeals for Veterans Claims (the Court).  
Pursuant to a March 2005 Joint Motion for Remand (Joint 
Motion), the Court vacated the Board's April 2004 decision 
and remanded the case for further proceedings.  

In May 2005 and April 2006, the Board remanded the claim for 
further development.  In a May 2007 supplemental statement of 
the case (SSOC), the VA Appeals Management Center (AMC) 
continued the denials of ratings in excess of 10 and 20 
percent for injuries to Muscle Groups VII and VIII, 
respectively.  These issues are once again before the Board.

Issues not on appeal

In an August 2003 rating decision, the RO denied a claim of 
clear and unmistakable error (CUE) in a February 1946 rating 
decision in assigning a 20 percent disability rating for 
residuals of shell fragment wounds of the left forearm.  In 
June 2004, the veteran's representative filed a timely Notice 
of Disagreement (NOD).  In May 2006, the RO issued a 
Statement of the Case (SOC).  To the Board's knowledge, 
neither the veteran nor his representative has filed a 
substantive appeal [VA Form 9 or similar document] as to that 
determination.  See 38 C.F.R. §§ 20.202, 20.302 (2006).  
Accordingly, that issue is  not within the Board's 
jurisdiction and it will be addressed no further herein.  
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

The Joint Motion determined that the Board should consider 
separate ratings for arthritis of the wrist and elbow under 
Diagnostic Code 5003 [arthritis] and for an injury to Muscle 
Group V under Diagnostic Code 5305 [muscle injury, Muscle 
Group V].  The Board remanded that matter.  The AMC granted 
service connection for arthritis of the left wrist and elbow 
in a January 2006 rating decision, assigning a 10 percent 
disability rating.   In an April 2007 rating decision, a 10 
percent disability rating pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5305 (Muscle Group V) was assigned.  The 
veteran has not disagreed with the assigned disability 
ratings of their effective dates.  Indeed, in a June 2007 
statement, the veteran indicated that he was satisfied with 
the 10 percent disability rating for the injury to Muscle 
Group V.  Therefore, the matter has been resolved and is not 
in appellate status.


FINDINGS OF FACT

1.  The veteran is receiving the maximum schedular rating for 
service-connected residuals of shell fragment wounds of the 
left arm involving Muscle Group VIII.

2.  The medical evidence of record demonstrate that the 
veteran's service-connected residuals of shell fragment 
wounds of the left arm involving Muscle Group VII is 
manifested by no more than moderate injury to Muscle Group 
VII.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 20 percent disability rating 
for service-connected residuals of shell fragment wounds of 
the left arm involving Muscle Group VIII have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code 5308 (2006); 38 C.F.R. § 4.73, Diagnostic Code 5308 
(1996).



2.  The criteria for a rating in excess of 10 percent for the 
veteran's service-connected residuals of shell fragment 
wounds of the left arm involving Muscle Group VII have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5307 (2006); 38 C.F.R. § 4.73, Diagnostic 
Code 5307 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for service-
connected residuals of shell fragment wounds of the left arm 
involving Muscle Groups VIII and VII, which are currently 
evaluated 20 percent and 10 percent disabling, respectively.

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. 
§ 7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision."  The 
Board's analysis has been undertaken with that obligation in 
mind.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Stegall concerns

In December 2000, May 2005, and April 2006, the Board 
remanded these claims for further development.  

Pursuant to the December 2000 Board remand, the veteran was 
scheduled for a Hearing Officer hearing.  This was 
accomplished in April 2003.  In July 2005, pursuant to the 
May 2005 Board remand, the veteran underwent a VA 
examination.  Pursuant to the April 2006 Board remand, the 
veteran underwent another VA examination in March 2007.  
Therefore, the Board finds that the RO has complied with the 
directives of the remands.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in 
December 2003, June 2005, and May 2006, which were 
specifically intended to address the requirements of the 
VCAA.  These letters informed the veteran of the evidence 
necessary to establish entitlement to an increased rating.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.

As for the evidence to be provided by the veteran, in the 
VCAA letters the veteran was asked to identify relevant 
evidence and to send recent (preferably within the past 12 
months) medical record.  VA Form(s) 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), for medical providers that treated him 
for his claimed disabilities were enclosed with the letters.  

Moreover, in the VCAA letters, the veteran was informed that 
VA would provide a medical examination if VA decides it is 
necessary to make a decision on his claims.  [VA examinations 
were conducted in June 1996, October 1997, February 2000, and 
July 2005.]

In the VCAA letters, the veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the June 2005 and May 2006 VCAA letters, the VA AMC 
specifically told the veteran to submit any evidence in his 
possession that pertains to his claims.  This request is open 
ended.  The VCAA letter thus complied with the "give us 
everything you've got" requirement of 38 C.F.R. 
§ 3.159(b)(1) because the letter informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by VA.   

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the veteran's claim was adjudicated by the RO in the August 
1996 rating decision, prior to the VCAA letter.  Since the 
VCAA was not enacted until November 2000, furnishing the 
veteran with VCAA notice prior to the initial adjudication of 
the claim in October 1999 was clearly both a legal and a 
practical impossibility.  Indeed, VA's General Counsel has 
held that the failure to do so under such circumstances does 
not constitute error.  See VAOGCPREC 7-2004.  

Crucially, the veteran's claims were readjudicated following 
the issuance of VCAA letters, and after that the veteran was 
allowed the opportunity to present evidence and argument in 
response.  See the SSOCs issued in January 2006 and May 2007.  
Therefore, the essential fairness of the adjudication was not 
affected.  The Board accordingly finds that there is no 
prejudice to the veteran in the timing of the VCAA notice 
with regard to four elements in 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b)(1).  See Sanders v. Nicholson, No. 06-
7001 (U.S. Fed. Cir. May 16, 2007).  The veteran and his 
representative have pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) [timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it].

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (2) and (3) are not at issue as to these 
claims because service connection has already been granted 
for the service-connected disabilities on appeal.  As 
explained above, the veteran has received proper VCAA notice 
as to his obligations, and those of VA, with respect to 
current level of disability, element (4), in the VCAA 
letters, to include the May 2006 VCAA letter.  Similarly, the 
VA AMC specifically addressed element (5) in the May 2006 
VCAA letter.  

As for the timing of the notice of the fourth and fifth 
elements in Dingess/Hartman, the Board again notes that the 
veteran's claims were readjudicated following the issuance of 
the May 2006 VCAA letter, and after that the veteran was 
allowed the opportunity to present evidence and argument in 
response.  See the SSOC issued in May 2007.  Therefore, the 
essential fairness of the adjudication was not affected.  
The Board accordingly finds that there is no prejudice to the 
veteran in the timing of the VCAA notice as to the fourth and 
fifth elements in Dingess/Hartman. The veteran and his 
representative have pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
The evidence of record includes the veteran's service medical 
records and reports of June 1996, October 1997, February 2000 
and July 2005 VA examinations.  The veteran has not 
identified or provided any hospitalization or outpatient 
treatment records pertaining to any of the disabilities here 
on appeal. The Board finds that all relevant evidence 
necessary for an equitable resolution of these issues has 
been identified and obtained.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
skilled representative, who has presented written argument on 
his behalf.  He a testified before a Hearing Officer at the 
RO in Pittsburgh, Pennsylvania, in April 2003.  As noted in 
the Introduction section of this decision, in March 2004 the 
veteran withdrew his request for a Travel Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  
[Specific schedular criteria will be set for below in 
connection with each issue on appeal.]

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Rating muscle injuries

The disabilities resulting from the veteran's left arm and 
hand wounds are evaluated by the RO as muscle injuries under 
38 C.F.R. § 4.73, Diagnostic Codes 5307 and 5308.  Amendments 
to this regulation became effective on July 3, 1997, during 
the pendency of the veteran's appeal.  See 62 Fed. Reg. 
30,235-30,240 (Jun. 3, 1997).  The defined purpose of the 
changes was to incorporate updates in medical terminology, 
advances in medical science, and to clarify ambiguous 
criteria.  The comments clarify that the changes were not 
intended to be substantive.  See 62 Fed. Reg. at 30,237.  
Because no substantive change was made to the rating 
criteria, neither version of the regulation is more favorable 
to the veteran.

The Board notes that the ratings assigned to the different 
disability levels; 
i.e. severe, moderately severe, moderate, and slight, did not 
change.  The definitions of those terms changed as did the 
principals of combining evaluations for such injuries under 
38 C.F.R. §§ 4.55 and 4.56.  The Board finds that no 
substantive changes were made to the provisions of 38 C.F.R. 
§ 4.56 or to Diagnostic Codes 5307 or 5308.

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2006).

Disability is considered to be slight if the disability 
results from a simple wound without debridement, infection, 
shown by service medical records to be a superficial wound 
requiring brief treatment and return to duty and healing with 
good functional results, without any of the cardinal signs of 
muscle disability as shown above.  The objective evidence of 
slight disability consists of a minimal scar, no evidence of 
facial defect, atrophy, or impaired tonus, no impairment of 
function or metallic fragments retained in muscle tissue.  38 
C.F.R. § 4.56 (2006).

Muscle disability is considered to be moderate if it was 
caused by a through and through or deep penetrating wound of 
short track from a single bullet or a small shell or shrapnel 
fragment, without the explosive effect of a high velocity 
missile, with the residuals of debridement or prolonged 
infection.  Evidence of moderate disability consists of 
consistent complaints of one or more of the cardinal signs 
and symptoms of muscle disability as shown above, 
particularly lowered threshold of fatigue after average use, 
which affects the particular functions controlled by the 
injured muscles.  The objective signs of moderate disability 
include small or linear entrance and (if present) exit scars, 
indicating a short track of the missile through muscle 
tissue, some loss of deep fascia or muscle substance, 
impairment of muscle tonus and loss of power, or a lowered 
threshold of fatigue when compared to the sound side.  38 
C.F.R. § 4.56 (2006).

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side.  38 C.F.R. § 4.56 (2006).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The objective findings 
would include ragged, depressed and adherent scars indicating 
wide damage to muscle groups in the missile track; palpation 
shows loss of deep fascia or muscle substance, or soft flabby 
muscles in the wound area; muscles that swell and harden 
abnormally in contraction; tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles 
of the uninjured side indicate severe impairment of function.  
38 C.F.R. § 4.56(d)(4) (2006).

If present, the following are also signs of severe muscle 
disability: (A) x-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (B) adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (C) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (D) visible or 
measurable atrophy; (E) adaptive contraction of an opposing 
group of muscles; (F) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (G) induration 
or atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4) (2006).

Specific rating criteria

The provisions of 38 C.F.R. § 4.73, Diagnostic Code 5308 
refer to evaluations of disability of Muscle Group VIII.  
Under Diagnostic Code 5308, a slight injury to this muscle 
group warrants a noncompensable rating for both the dominant 
and nondominant extremity.  A moderate injury to this muscle 
group is evaluated as 
10 percent disabling, both dominant and nondominant.  
Finally, both a moderately severe and severe injury to the 
nondominant extremity warrants a 20 percent rating.

The veteran is right handed.  His right upper extremity is 
his major or dominant arm.  His service-connected left upper 
extremity is his non-dominant extremity.  See 38 C.F.R. § 
4.69 (2006) [a distinction is made between major (dominant) 
and minor musculoskeletal groups for rating purposes, and 
only one extremity is to be considered major].

Words such as "moderate", "moderately severe" and "severe" 
are not defined in the VA Rating Schedule.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just".  See 38 C.F.R. § 4.6 (2006).  The Board observes in 
passing that "moderate" is defined as "of average or medium 
quality, amount, scope, range, etc."  See Webster's New World 
Dictionary, Third College Edition (1988) 871.  Although the 
word "severe" is not defined in VA regulations, "severe" is 
generally defined as "of a great degree: serious."  See 
Webster's Ninth New Collegiate Dictionary (1990) 1078.

Diagnostic Code 5307 pertains to Muscle Group VII, the 
function of which consists of flexion of the wrist and 
fingers.  For the non-dominant extremity, this diagnostic 
code provides a noncompensable (zero percent) rating for 
slight muscle injury, a 10 percent evaluation for a moderate 
muscle injury, a 20 percent evaluation for a moderately 
severe muscle injury, and a 30 percent evaluation for a 
severe muscle injury.  See 38 C.F.R. § 4.73, Diagnostic Code 
5307 (2006).

38 C.F.R. § 4.56(d) (2006) provides that the combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must be lower than the evaluation for unfavorable 
ankylosis of that joint, except in the case of muscle groups 
I and II acting upon the shoulder.  Muscle Groups VII and 
VIII act upon the wrist.  The highest rating for unfavorable 
ankylosis of the minor wrist is 40 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5214 (2006).  Therefore, the highest 
combined rating for injuries to Muscle Groups VII and VIII 
can only be 30 percent disabling.

1.  Entitlement to an increased disability rating for 
service-connected residuals of shell fragment wounds of the 
left arm involving Muscle Group VIII, currently evaluated as 
20 percent disabling.

In its April 2004 decision, the Board determined that "[t]he 
veteran has been shown to have incurred at least a moderately 
severe and more likely severe muscle injury to Muscle Group 
VIII."  See the April 2004 Board decision, page 24.  
Therefore, the Board determined that the injury to Muscle 
Group VIII is severe.  The Joint Motion indicates that "the 
Board properly assigned the 'severe' injury evaluation under 
Muscle Group VIII."  See the Joint Motion, page 3.  Although 
the Board's April 2004 decision has been vacated, in light of 
the Joint Motion, as adopted by the Court, the Board will not 
revisit its previous determination as to the severity of the 
injury to Muscle Group VIII.  See Chisem v. Gober, 10 Vet. 
App. 526, 527-8 (1997) [under the "law of the case" doctrine, 
appellate courts generally will not review or reconsider 
issues that have already been decided in a previous appeal of 
the same case, and therefore, Board is not free to do 
anything contrary to the Court's prior action with respect to 
the same claim].  

The veteran is receiving the maximum schedular rating, 20 
percent, for the  "severe" injury to Muscle Group VIII 
under Diagnostic Code 5308.

2.  Entitlement to an increased disability rating for 
service-connected residuals of shell fragment wounds of the 
left arm involving Muscle Group VII, currently evaluated as 
10 percent disabling.

In the April 2004 decision, the Board determined that "[t]he 
evidence arguably demonstrates a moderate injury to Muscle 
Group VII, as it was a through and through injury and there 
is impairment of flexion of the left wrist" and "such 
symptoms warrant a 10 percent rating under Diagnostic Code 
5307 for damage to that muscle group."  See April 2004 Board 
decision, page 24.  Therefore, the Board determined that the 
injury to Muscle Group VII was moderate and accordingly 
assigned a 10 percent disability rating pursuant to 
Diagnostic Code 5307.

The Joint Motion states in pertinent part:

However, the record does show limitation of flexion 
of the wrist, which is controlled by Muscle Group 
VII, so there is evidence that this muscle group 
was impacted by the injury.  However, the flexors 
have not been medically identified as specifically 
damaged by the SFW [shell fragment wound], as has 
Muscle Group VIII.

Thus, the Board properly assigned the "severe" 
injury evaluation under Muscle Group VIII, and 
pursuant to 38 C.F.R. § 4.56(a), for an open-
comminuted fracture with muscle damage to Muscle 
VIII, and provided additional compensation for the 
symptoms indicating damage to Muscle Group VII.  
While it is possible under the medical evidence of 
record, that Muscle Group VII was damaged by the 
SFW, there is no medical evidence stating that 
fact.  Therefore, the parties agree that a partial 
remand of this appeal is appropriate.  Further 
medical evaluation is necessary to determine 
whether the flexors and extensors were impacted, 
and while this is likely, it is not currently 
demonstrated in the record.  

Moreover, the 30 % evaluation assigned by the Board 
for the damage to Muscle Groups VII and VIII is the 
maximum available for injury to these muscle 
groups.  Pursuant to 38 C.F.R. § 4.55(d), the 
combined evaluation of muscle groups acting upon a 
single ankylosed joint (in this case, the wrist) 
must be lower than the evaluation for unfavorable 
ankylosis of that joint.  Since this case does not 
involve Muscle Groups I and II, the exception does 
not apply and the combined evaluation for 
Appellant's damage to muscle groups VII and VIII 
acting on the wrist must be lower than 40 percent 
(the evaluation for unfavorable ankylosis of the 
nondominant wrist).  38 C.F.R. § 4.71a, DC 5214.

It appears that the Joint Motion requires that the Board make 
a determination as to whether is an injury to Muscle Group 
VII and if so, its severity (in particular whether the 
flexors and extensors were impacted), but with the proviso 
that any determination is limited by 38 C.F.R. § 4.55(d).  
See Chisem, supra.  

In that regard, the Board notes that a 10 percent disability 
rating under 38 C.F.R. § 4.73, Diagnostic Code 5307 has 
already been assigned.  As is specifically noted in the Joint 
Motion, since a 20 percent disability rating is in effect for 
the injury to Muscle Group VIII, the highest rating the 
veteran can receive for an injury to Muscle Group VII is 10 
percent because any higher rating for an injury to Muscle 
Group VII would result in a combined rating of 40 percent, 
the same rating for unfavorable ankylosis of the nondominant 
wrist.  See 38 C.F.R. § 4.25.

The Joint Motion, notwithstanding its comment that the 
veteran was effectively receiving the maximum schedular 
rating available under Diagnostic Code 5307, nonetheless 
called upon the Board to determine whether the flexors and 
extensors were impacted.  The Board remand this case in part 
for a medical examination and opinion on that matter.  
Subsequently obtained medical evidence demonstrates that a 
muscle injury involving the flexors of the left index finger 
or thumb has not been indicated.  

Specifically, at the July 2005 VA examination, the veteran 
had a full range of motion of the left index finger and thumb 
with no pain on initial testing.  There was no increased 
weakness, decreased endurance, incoordination, or decreased 
range of motion following repetitive testing.  As for the 
wrist, the veteran had no increased weakness, no decreased 
endurance, and no incoordination following repetitive range-
of-motion testing.  No abnormalities involving the flexors of 
the carpus, the left index finger, the left thumb, or the 
pronator were noted.  The Board additionally observes that 
there are no pertinent recent medical treatment records, and 
no other objective evidence of functional loss based on the 
service-connected injury to Muscle Group VII.  Taken 
together, this evidence indicates that the flexors and 
extensors were not impacted.

In summary, based on the findings in the July 2005 VA 
examination in particular, the Board finds that a muscle 
injury involving the flexors of the left index finger or 
thumb has not been indicated.  This was the only area of 
inquiry called for in the Joint Motion.  Based on the medical 
evidence of record, the veteran does not have a moderately 
severe or severe muscle disability in Muscle Group VII.  In 
any event, as was noted by the Joint Motion, even if the 
veteran has a moderately severe or severe injury to Muscle 
Group VII, he cannot receive a higher rating because his 
combined rating for injuries of Muscle Groups VII and VIII 
must be less than 
40 percent disabling.   


Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993).

The April 2004 Board decision reflects that the Board 
considered whether a separate rating was warranted for any 
residual scar involving Muscle Groups VII and VIII.  The 
Board determined that the evidence did not support a separate 
evaluation for scars.  See April 2004 Board decision, pages 
26-27.  The Joint Motion did not find fault with the Board's 
Esteban consideration in the April 2004 Board decision.  If 
the parties to the Joint Motion believed the Board's Esteban 
discussion was in any way problematical, they would have 
undoubtedly explained such potential error in the body of the 
Joint Motion.  They did not.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) [holding that the "Court will [not] 
review BVA decisions in a piecemeal fashion"]; see also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) [noting that "[a]dvancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court"].

Therefore, a separate rating for scars is not warranted.

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board observes that the cardinal signs of disability that 
are considered in evaluating muscle injuries incorporate all 
of the functional limitations that may result.  Therefore, 
DeLuca considerations are not for application in this case.  
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) [the 
provisions of 38 C.F.R. § 4.40 need not be separately 
considered unless the rating criteria are predicated only on 
limitation of motion].

The Board additionally observes that because the maximum 
schedular disability evaluation of 20 percent has been 
granted for the injury to Muscle Group VIII and the maximum 
schedular combined disability evaluation of 30 percent has 
been granted for the injuries to Muscle Groups VII and VIII, 
DeLuca considerations are inapplicable for that reason also.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) [if a 
claimant is already receiving the maximum disability rating 
available, it is not necessary to consider whether 38 C.F.R. 
§ 4.40 and 4.45 are applicable].
 
Extraschedular consideration

The veteran has not in connection with this appeal indicated, 
nor presented evidence to support the premise, that his 
service-connected muscle injuries result in marked 
interference with employment or frequent periods of 
hospitalization so as to render impracticable the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b) (2006) [extraschedular rating criteria].  
Accordingly, in the absence of the matter being raised by the 
veteran or adjudicated by the agency of original 
jurisdiction, the Board will not address the veteran's 
entitlement to an extraschedular rating.  See Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) [the Board cannot make a 
determination as to an extraschedular evaluation in the first 
instance].  

The Board additionally observes that the Joint Motion did not 
find fault with the lack of extraschedular consideration in 
the April 2004 Board decision. 
See Fugere, supra. 



Conclusion

For the reasons and bases expressed above, the Board 
concludes that the veteran is appropriately assigned a 20 
percent disability rating for Muscle Group VIII and a 
10 percent rating for Muscle Group VII.  As was indicated in 
the Joint Motion, the combined 30 percent rating is the 
highest rating available.  


ORDER

Entitlement to an increased disability rating for service-
connected residuals of shell fragment wounds of the left arm 
involving Muscle Group VIII is denied.

Entitlement to an increased disability rating for service-
connected residuals of shell fragment wounds of the left arm 
involving Muscle Group VII is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


